Case: 14-3119    Document: 15     Page: 1   Filed: 07/31/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  REBECCA M. CROSS,
                      Petitioner,

                             v.

      OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent.
              ______________________

                        2014-3119
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-0831-12-0766-I-2.
                 ______________________

   Before REYNA, BRYSON, and TARANTO, Circuit Judges.
 PER CURIAM.
                        ORDER
     Rebecca M. Cross responds to this court’s order direct-
 ing her to show cause why this petition should not be
 dismissed as untimely. The Office of Personnel Manage-
 ment (OPM) also responds. Cross separately moves to
 proceed in forma pauperis.
     On February 19, 2014, the Merit Systems Protection
 Board denied Cross’s petition for review of an initial
 decision that determined that OPM properly calculated
 her creditable service toward a retirement annuity. The
Case: 14-3119         Document: 15   Page: 2     Filed: 07/31/2014



 2                                                  CROSS   v. OPM



 court received her petition for review on Tuesday, April
 22, 2014, which was 61 days after the Board issued its
 final order.
      The time for filing a petition for review from a Board
 decision or order is governed by 5 U.S.C. § 7703(b)(1),
 which provides in relevant part that “[n]otwithstanding
 any other provision of law, any petition for review shall be
 filed within 60 days after the Board issues notice of the
 final order or decision of the Board.”               5 U.S.C.
 § 7703(b)(1)(A). In order to be timely, a petition for re-
 view must be received by the court within the filing
 deadline. Pinat v. Office of Pers. Mgmt., 931 F.2d 1544,
 1546 (Fed. Cir. 1991) (petition is filed when received by
 this court); Fed. R. App. P. 25(a)(2)(A) (“filing is not timely
 unless the clerk receives the papers within the time fixed
 for filing”). This filing period is “statutory, mandatory,
 [and] jurisdictional.” Monzo v. Dep’t of Transp., 735 F.2d
 1335, 1336 (Fed. Cir. 1984).
     Because Cross’s petition concerning the Board’s final
 order was filed after the statutory deadline for filing a
 petition, we must dismiss the petition.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The motion to proceed in forma pauperis is grant-
 ed.
       (2) The petition is dismissed.
       (3) Each side shall bear its own costs.
                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court
Case: 14-3119      Document: 15   Page: 3   Filed: 07/31/2014



  CROSS   v. OPM                                         3



 s26